Per Curiam.

Though the defendant consented to a trial by a particular Magistrate holding a Court of Special Sessions, he could not, without his further consent, be tried by another Magistrate sitting in the same Magistrate’s district court. (People v. Geltman, 267 App. Div. 83.) Accordingly, the judgment of conviction should be reversed, the fine returned and the case remitted to the Magistrate’s Court for further proceedings as provided in section 131 of the New York City Criminal Courts Act.
Martin, P. J., Townley, Glennon, Dore and Cohn, JJ., concur.
Judgment unanimously reversed, the fine returned and the case remitted to the Magistrate’s Court for further proceedings as provided in section 131 of the New York City Criminal Courts Act. Settle order on notice.